Citation Nr: 0946953	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  03-24 982A	)	DATE
	)

	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to May 
1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefits sought on 
appeal.  In May 2006, the Veteran testified before the Board 
at a hearing held at the RO.  In July 2006, the Board 
remanded the claim for further development.  An April 2007 
Board decision denied the Veteran's claim.  The Veteran 
appealed that April 2007 decision to the United States Court 
of Appeals for Veterans Claims.  Pursuant to a Joint Motion 
for Remand, in an October 2008 Order, the Court vacated that 
the Board's decision and remanded the claim to the Board for 
readjudication, in accordance with the Joint Motion.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claim and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claim requires additional 
development.

First, the Board notes that the most recent VA medical 
records are dated in October 2008.  To aid in adjudication, 
any subsequent VA medical records should be obtained.

The Veteran contends that he has a bilateral knee disability 
that is due to trauma he sustained during parachute jumps as 
a paratrooper and on occasions when he was thrown from a 
personnel carrier.

Pursuant to the Board's July 2006 remand, the Veteran 
underwent a VA joints examination in November 2006 at which 
time he was diagnosed with degenerative joint disease of the 
knees and Reiter's syndrome.  The examiner was requested to 
provide an opinion as to whether the Veteran's bilateral knee 
disability was related to his service.  However, the examiner 
stated that an opinion could not be provided without resort 
to pure speculation or conjecture, rendering the November 
2006 opinion inadequate for rating purposes.  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Accordingly, a remand for an etiological opinion and 
rationale addressing whether the Veteran's bilateral knee 
disability is related to his service is necessary.  The 
examiner on remand should specifically reconcile the opinion 
with the November 2006 VA opinion and any other opinions of 
record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated since October 2008.

2.  Schedule a VA examination to determine 
the nature and etiology of any current 
bilateral knee disability.  The claims 
folder should be reviewed and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss the 
opinion with all other opinions of record, 
including the November 2006 VA opinion.  
The rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following opinion:

(a)  Diagnose any current bilateral 
knee disability.

(b)  Is it as likely as not (50 percent 
or more probability) that any bilateral 
knee disability is etiologically 
related to the Veteran's period of 
active service, including any trauma 
sustained during parachute jumps and 
being thrown from a personnel carrier 
during service?  The examiner must 
consider the Veteran's statements 
regarding the incurrence of headaches, 
in addition to his statements regarding 
the continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

